DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 10-12, 15, 16, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 2007/0209744, newly cited) and further in view of Kim (KR 100837865, of record) and optionally in view of Nohara (JP 2006-213300, newly cited) and/or Sekoguchi (JP 57-77207, newly cited).
As best depicted in Figure 1, Matsumura is directed to a tire construction including a pair of sidewalls 12, a tread portion 10, a pair of bead portions 11, and an innerliner 17.  More particularly, innerliner 17 is formed with a thermoplastic resin (Paragraphs 15 and 16).  Matsumura (Paragraph 33) further states that the thermoplastic resin composition can include any number of additives, such as carbon black, silica, a vulcanization or cross-linking agent, an accelerator, softening agents, antioxidants, plasticizers, etc.  In such an instance, though, Matsumura is silent with respect to the inclusion of an insecticide in said innerliner.   
One of ordinary skill in the art at the time of the invention would have recognized the general disclosure detailed above as encompassing any number of well-known and conventional additives used in the tire industry, including insecticides.  Kim provides one example of the known inclusion of insecticides (e.g. pyrethroid-based insecticides) in tire compositions in order to deter insects, such as mosquitoes.  One of ordinary skill in the art at 
With respect to claim 4, an innermost layer of the tire can be broadly viewed as a “mold release layer” (claims fail to include structural language that requires anything more than an innermost layer).  Additionally, it is extremely well known and conventional to include a mold release layer to eliminate sticking between the tire and a bladder during processing.  Given that remnants of such a layer are commonly present on a tire inner surface (and thus define an innermost layer), one would have found it obvious to include the disclosed insecticide in a mold release layer to achieve an insect-proof tire (given that an innermost surface of the tire is exposed to the environment in an unmounted condition).
As to claims 10, 11, 15, and 22, pyrethroid-based insecticides are water soluble and volatile (analogous to the insecticides taught by Applicant- see Paragraph 34 in original disclosure).  Additionally, in the instance where such an insecticide is used in an innerliner, the composition would (a) be present “at a belt end region on an inner surface of the pneumatic tire” and (b) be provided at a bead region on an inner surface of the pneumatic tire.  It is 
Regarding claims 12 and 16, innerliner 16 comprises three layers, wherein an innermost layer facing the tire cavity (tire inside surface side) can be viewed as the claimed protective layer and an intermediate layer or carcass side layer can be viewed as the claimed inner liner layer.  Matsumura further states that respective layers have the same composition, with the exception that said intermediate layer has an oxygen absorbent (Paragraph 16).  Thus, all of the layers would include an insecticide when modifying the tire of Matsumura in view of Kim.  Additionally, when optionally modified in view of Nohara and/or Sekoguchi, the tire of Matsumura would include a protective layer inside of an innerliner layer and such layers would be present on a tire interior surface and a tire exterior surface.          
4.	Claims 1, 3, 4, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kollin (US 2004/0147408, of record) and further in view of Iwasaki (JP 2004-175222, of record).
	Kollin is directed to a tire construction in which an encapsulated lubricant is provided between a tire inner surface and a runflat insert, wherein said lubricant can include, among other additives, an antifungal agent (Paragraphs 42 and 50).  The antifungal agent can be broadly viewed as including repellant characteristics for some insects and thus define an anti-insect layer.  Kollin teaches that the capsule can be gelatin or other water soluble capsules (Paragraph 50).  In such an instance, the lubricant layer can be viewed as a mold release layer (claim language referring to coating does not further define the structure of the claimed tire 
It is equally well known, though, to provide lubricant compositions in similar runflat tire designs on a tire inner surface, as shown for example by Iwasaki (Figure 1).  One of ordinary skill in the art at the time of the invention would have found it obvious to position the lubricant of Kollin on a tire inner surface (and thus define an innermost layer) since there are only two possible configurations and each is recognized as forming a suitable lubricant-containing runflat tire construction.      
Regarding claim 10, Figure 1 of Iwasaki depicts the presence of a lubricant at respective belt edges.
5.	Claims 1, 3-5, 10, 11, 15, 16, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nohara and further in view of Kim.
	As best depicted in Figure 2, Nohara is directed to a tire construction comprising a pair of bead portions, a pair of sidewall portions, a tread, and an innerliner, wherein said innerliner is a resin layer (e.g. EVOH) that is present on a tire internal surface and a tire external surface.  In such an instance, though, Nohara is silent with respect to the inclusion of an insecticide in said innerliner.    
Kim, on the other hand, is similarly directed to a tire construction.  More particularly, Kim teaches the inclusion of insecticides (e.g. pyrethroid-based insecticides) in multiple exterior surfaces (e.g. tread or sidewall), for example, to provide protection against mosquitoes and additional insects.  One of ordinary skill in the art at the time of the invention would have found 
Regarding claims 3 and 5, the innerliner layer of Nohara is an innermost resin layer.
With respect to claim 4, an innermost layer of the tire can be broadly viewed as a “mold release layer” (claims fail to include structural language that requires anything more than an innermost layer).  Additionally, it is extremely well known and conventional to include a mold release layer to eliminate sticking between the tire and a bladder during processing.  Given that remnants of such a layer are commonly present on a tire inner surface (and thus define an innermost layer), one would have found it obvious to include the disclosed insecticide in a mold release layer to achieve an insect-proof tire (given that an innermost surface of the tire is exposed to the environment in an unmounted condition).
As to claims 10, 11, 15, and 22, pyrethroid-based insecticides are water soluble and volatile (analogous to the insecticides taught by Applicant- see Paragraph 34 in original disclosure).  Additionally, in the instance where such an insecticide is used in an innerliner, the composition would (a) be present “at a belt end region on an inner surface of the pneumatic tire” and (b) be provided at a bead region on an inner surface of the pneumatic tire.  It is emphasized that an innerliner is present on a tire inner surface between respective bead regions (see figures of Matsumura).
With respect to claim 16, the language “coated on an outer surface of the sidewall portions” fails to further define the structure of the claimed tire article.
6.	Claims 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleinhoff (EP 510550, of record) and further in view of Kim. 
While Kleinhoff fails to specifically teach the inclusion of an insecticide, it is extremely well known and conventional to include any number of common additives, including insecticides, in tire compositions in general.  Kim provides one example of the known inclusion of insecticides (e.g. pyrethroid insecticides) in compositions that are, at a minimum, exposed to the environment.  One of ordinary skill in the art at the time of the invention would have found it obvious to include an insecticide in the low friction material of Hegedues (exposed to an outside environment) to repel insects (given that said material is exposed to an outside environment in an unmounted and mounted condition).       
Response to Arguments
7.	Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive. 
	Applicant argues that it would not have been obvious to put the repellant at a location where it cannot repel the insects.  
	As detailed above, a fair reading of Kim suggests the general inclusion of insecticides in tire components to repel mosquitoes and additional insects.  The disclosures of a tread and sidewall are seen to be exemplary.  It is well taken that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments.  Nohara and/or Sekoguchi are optionally applied to suggest the known 
	Regarding claim 16, Kim teaches exemplary embodiments in which an insecticide is provided in exterior components, such as the tread or sidewall.  In the tire of Kleinhoff, an outermost layer in the tread region is a low friction material and as such, one would have found it obvious to include an insecticide in said material.   
	As to Kollin, antifungal additives would be expected to demonstrate “extermination characteristics or repellant characteristics” to some insect pests.  The claim fails to require said characteristic with respect to any specific insect.  For example, Tsuji (US 2013/0045934- Paragraph 74) recognizes the known inclusion of antifungal agents to form a composition that demonstrates insect repellency.  It is emphasized that antifungal agents are commonly recognized as providing some degree of insect repellency.  
	Wirth respect to Kleinhoff, Applicant alleges that Kim only discloses or suggests the inclusion of the repellant in the rubber composition and there is no disclosure or suggestion in Kim to coat a portion of the tire with a repellant.  As detailed above, an exemplary tire of Kim includes an insect repellant an exterior layer, such as the tread or the sidewall. A critical aspect in this embodiment is the inclusion of a repellant in an exterior layer and when modifying the tire of Kleinhoff, a low friction material that is coated in the tread grooves does in fact constitute an exterior layer (exposed to the environment).  It is emphasized that the repellant of Kleinhoff is an additive and it is well recognized that additive-containing layers can be coated, extruded, or otherwise provided.   
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer 
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        February 11, 2021